Citation Nr: 0701909	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-36 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a 
contusion to the right tibia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty in the Rhode Island Army National 
Guard from September 1980 to January 1981, from January to 
July 1991, and from February to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In November 2006, the veteran, sitting at the RO, testified 
during a hearing, via video conference, conducted with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A copy of the hearing transcript is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for residuals of a right 
tibia contusion and submitted copies of service medical 
records that document such an injury in March 2003.  These 
records reflect his complaints of pain and swelling after he 
fell down some stairs.  X-rays rays were negative.  

During his November 2006 hearing, the veteran said that 
shortly after his accident he was deployed to Iraq, where he 
continued to experience right leg problems, but there was no 
medical facility for him to visit.  When examined prior to 
discharge in December 2003, an examiner noted that his right 
leg injury was improved but continued to produce some 
problems.  The veteran testified that he currently 
experienced right leg pain.

In July 2004, the veteran was afforded two VA examinations, 
both conducted by nurse practitioners, one of whom diagnosed 
him as status post fall in March 2003 with residual calf 
edema and pain.  This examiner then commented that there was 
insufficient objective clinical evidence to determine the 
etiology of the veteran's residual right calf edema after his 
fall in March 2003.  Thus, the Board is of the opinion that, 
in the interest of due process and fairness, it would be 
helpful to have the veteran examined by a VA physician to 
determine the etiology of any current residuals of his right 
tibia contusion found to be present.

Further, it appears, to date, that the RO was unsuccessful in 
obtaining the veteran's service medical records, according to 
a September 2004 response to the RO's inquiry from the Rhode 
Island Army National Guard Unit, indicating that the unit did 
not have the veteran's service medical records.  However, no 
further effort was made to locate his records, and the only 
service medical records in the file are those provided by the 
veteran.  The Board believes further effort should be made to 
locate all the veteran's service medical records and 
associate them with the claims file.

Accordingly, the case is REMANDED for the 
following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes 
an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service 
connection claim on appeal, as 
outlined by the court in Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.	The RO should contact the 
National Personnel Records 
Center, and any other appropriate 
state and federal agency, and 
request copies of the veteran's 
service medical records for all 
periods of active duty, and 
active and inactive duty for 
training, with the Rhode Island 
Army National Guard, for the 
period from September 1980 to 
December 2003.  Appellant should 
be requested to provide any 
additional service medical 
records that he may have in his 
possession.

3.	Then, the veteran should be 
scheduled for appropriate VA 
medical examination, performed by 
a physician, to determine the 
etiology of any residuals of a 
right tibia contusion found to be 
present.  The veteran's medical 
records, particularly his service 
medical records, should be 
reviewed by the examiner prior to 
examination.  A complete history 
of the claimed disorder should be 
obtained from the veteran.  All 
indicated tests and studies 
should be conducted and all 
clinical findings should be 
reported in detail.  If no 
residuals of the contusion of the 
right leg are identified, is 
should be so stated by the 
examiner.  Further opinion would 
not then be needed.

a.	The examiner should be 
requested to provide an 
opinion concerning the 
etiology of any diagnosed 
right leg disorder found to 
be present, to include 
whether it is at least as 
likely as not (i.e., at 
least a 50-50 degree of 
probability) that any such 
disorder noted was caused by 
military service, including 
the findings noted in March 
2003 (contusion of the right 
proximal tibia), or whether 
such an etiology or 
relationship is unlikely 
(i.e., less than a 50-50 
probability).  

b.	A rationale should be 
provided for all opinions 
expressed.  The veteran's 
claims file should be made 
available to the examiner in 
conjunction with the 
examination, and the 
examination report should 
indicate whether the 
examiner reviewed the 
veteran's medical records.

NOTE: The term "at least 
as likely as not" does 
not mean merely within 
the realm of medical 
possibility, but rather 
that the weight of 
medical evidence both 
for and against a 
conclusion is so evenly 
divided that it is as 
medically sound to find 
in favor of causation as 
it is to find against 
it.
        
3.  Thereafter, the RO should 
readjudicate the veteran's claim 
for service connection for 
residuals of a contusion to the 
right tibia.  If the benefits 
sought on appeal remain denied, 
the veteran and his representative 
should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the 
October 2005 statement of the 
case.  An appropriate period of 
time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



